306 F.2d 907
FLIGHT ENGINEERS INTERNATIONAL ASSOCIATION EAL CHAPTER, Petitioner,v.Emett C. CHOATE, Judge of the United States District Court,Southern District of Florida, Respondent.
No. 19775.
United States Court of Appeals Fifth Circuit.
Aug. 23, 1962.

Richard H. M. Swann, Miami, Fla., for petitioner.
Before TUTTLE, Chief Judge, and HUTCHESON and GEWIN, Circuit Judges.
PER CURIAM.


1
The petitioner filed its motion for writ of mandamus and this Court having, on July 12, 1962, entered the following order:


2
'The motion of petitioner for leave to file petition for writ of mandamus in the above entitled and numbered cause is GRANTED, and that the Honorable Emett C. Choate, Judge of the United States District Court for the Southern District of Florida, is permitted to file an answer to the application within fifteen days from the date of his receipt of this order, which answer may be submitted in quadruplicate in typewritten form, if desired, together with a brief in support.  Any reply or supplemental briefs desired to be considered may also be submitted in like form, provided they are filed within five days of receipt of the answer, or within such further time as may be allowed, after which the petition will be taken under submission and ruled upon without oral argument on the basis of the petition, answer, and all briefs on file, unless otherwise ordered by the Court on motion of either party.'


3
And the respondent, Honorable Emett C. Choate, having made his answer, and it appearing that the matter is now before this Court upon the original petition and brief filed by the petitioner and the answer filed by the respondent, and


4
It appearing upon the undisputed facts that the petitioner is now entitled to an immediate release by the trial court of the sum of $25,000 cash heretofore posted by it as collateral for a supersedeas bond to stay the prior judgment of the trial court against petitioner, which said judgment was on March 30, 1962, reversed and vacated by this Court,


5
It is now ORDERED that petitioner is entitled to its writ of mandamus, and


6
It is further ORDERED that the respondent enter an order forthwith releasing to petitioner the said cash collateral.